Title: To Thomas Jefferson from Susana Carter, 3 February 1803
From: Carter, Susana
To: Jefferson, Thomas


          
            Respected Sir
            Richmond Feby. 3rd 1803
          

          I hope I shall escape the charge of presumption while I adress you on a Subject not less disagreable to myself than to you, I hope also that you will regard this rather as a compulsory measure on my part than agreable. I do assure you most pointedly that nothing is more Irckesome to me than the task of petitioning any Gentleman (particularly the chief Magistrate of this country who ought at all times to remain far from corespondencys like this) for money or on any other Subject, and nothing short of extreme nessesity could induce me to take the liberty of adressing you, however I know that minds enlightened as yours is will forgive an intrusion where excessive want compels me to be the Author. my property is now under distraint for House rent to amt of 50$ and I have no other way to pay it than by selling my beds. my Husband having by his imprudence disposses’d me of the tolerable quantity of furniture which I had in former days, when I was in a vastly better situation in life. he is now on the bed where In a very few days will draw his last breath and leave me destitute of his assistance and on the 27th. of this month of a bed, You may perhaps ask why I do not ask assistance of the citizens of Richmond I will Ansr. I have on a former Ocasion experience’d from them the most unlimited friendship, and am assham’d to solicit them a second time. I never have ask’d a favr. of them in my life but when nessesity compeld me and to their humanity and unbounded goodness do I acknowledge my self much indebted. I hope therefore when I Inform you of this, you will assist me letting me have the sum before mention’d, and should any of my children ever have it in their power which no doubt they will, they, will certainly return it with Interest, I would ask of the citzens of this place a little more of their assistance was it not for the reason Just mentiond, After this debt is discharged I will retire from a place where living is so expensive and money so hard to be had, and confine myself to some country place, pray Consider my situation before you Ansr. this which I hope will be as soon as convenient, and if possible assist me to the amt of 50$ or any sum which you may think proper I rely fully on yr. Goodness and discretion, and as in duty bound will ever pray for the prosperty and happiness of you and family in private and public life and the Happiness of the people of America under yr. Virtuous administration and for a continual Succession of heart felt self aprobation and shall 
          Always remain yr. Ob st.
          
            Susana Carter
          
          
            please to write me in Ansr. before the 27th. Instant please excuse me
          
        